       Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 1 of 45 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

LATONYA R. STARK,

               Plaintiff,                                    CASE NO.: 6:20-cv-926

v.

ORANGE COUNTY CLERK OF COURTS,

            Defendant.
_____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

     COMES NOW the Plaintiff, LATONYA R. STARK, by and through her undersigned counsel,

and hereby sues the Defendant, ORANGE COUNTY CLERK OF COURTS, and respectfully

alleges and states as follows:

                                       INTRODUCTION

1.      Plaintiff brings this action against Defendant under the Americans with Disabilities Act of

        1990, as amended by the ADA Amendments Act of 2008 (“ADA”), 42 U.S.C. §§ 12101 et

        seq., which incorporates, through 42 U.S.C. § 12117, the powers, remedies, and procedures

        set forth in Title VII of the Civil Rights Act of 1964, as amended, included in 42 U.S.C. §

        2000e et seq., in addition to its implementing Regulations, the Rehabilitation Act of 1973,

        as amended (“Rehabilitation Act”), 29 U.S.C. §§ 701 et seq., and the Florida Civil Rights

        Act of 1992, as amended (“FCRA”), §§ 760.01 et seq., Florida Statutes. As set forth below,

        Plaintiff alleges that Defendant unlawfully discriminated against Plaintiff on the basis of

        disability, failed to accommodate her requests for reasonable accommodations, and




                                                 1
     Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 2 of 45 PageID 2



     retaliated against her in violation of the ADA and its implementing Regulations, the

     Rehabilitation Act, and the FCRA.

                                JURISDICTION AND VENUE

2.   This Court has jurisdiction of this action under 42 U.S.C. § 2000e-5(f) and 28 U.S.C. §§

     1331, 1343, and 1367. This Court has jurisdiction over Plaintiff’s state law claims pursuant

     to 28 U.S.C. § 1367(a) and the principles of pendent jurisdiction.

3.   This Court has jurisdiction to grant declaratory relief, declare the rights and legal relations

     of the parties, and order further relief pursuant to 28 U.S.C. §§ 2201 and 2202. This Court

     is also vested with jurisdiction and authority to grant equitable relief and monetary damages

     pursuant to 42 U.S.C. § 12117.

4.   Venue is proper in the United States District Court for the Middle District of Florida,

     Orlando Division, pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the

     events or omissions giving rise to Plaintiff’s claims herein occurred in this judicial district

     and pursuant to 42 U.S.C. § 2000(e)-5(f)(3) because the unlawful employment practices

     out of which Plaintiff’s claims herein arise were committed within this judicial district. All

     facts and circumstances arising from this dispute took place in Orange County, Florida.

5.   Plaintiff has hired the undersigned law firm and agreed to pay it a reasonable hourly fee

     for its services.

6.   Plaintiff requests a jury trial for all issues so triable.

                                             PARTIES

7.   Plaintiff LATONYA R. STARK (hereinafter referred to as “Plaintiff”) is an adult

     individual and resident of Orange County, Florida. who, at all times material herein, resided

     in Orange County, Florida.




                                                  2
      Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 3 of 45 PageID 3



8.    Plaintiff is an adult individual who resided in Orange County, Florida, when she sought

      employment with Defendant, was hired by Defendant, and/or was employed by Defendant

      as a Community Outreach & Communications Specialist at the Office of the Orange

      County Clerk of Courts located in Orlando, Orange County, Florida.

9.    Plaintiff is a distinguished Veteran, who gained extensive professional experience, training

      and development in managing high-level communications functions while serving as a

      Public Affairs Officer in the United States Navy, and a dedicated, talented professional

      with over twenty years of experience in the areas of Communications, Media/Public

      Relations, Marketing, and Leadership Development.

10.   Plaintiff is an individual with a “disability” as that term is defined in Section 3(2) of the

      ADA, 42 USC § 12102, which provides that the term “disability” means “a physical or

      mental impairment that substantially limits one or more major life activities of such

      individual”; “a record of such an impairment”; or “being regarded as having such an

      impairment.” 42 USC § 12102(1)(A)–(C).

11.   At all times material herein, Plaintiff had disabilities within the meaning of the ADA and

      its implementing Regulations, the Rehabilitation Act, and the FCRA as she had physical

      and mental impairments that substantially limited one or more major life activities.

12.   Plaintiff was diagnosed with lymphedema. Plaintiff suffers from lymphedema of the lower

      extremities, which causes both of her ankles and legs to swell with retained fluid. Prior to,

      and at the time Defendant hired Plaintiff as a Community Outreach & Communications

      Specialist in May 2019, Plaintiff treated her condition and controlled the swelling and pain

      by, among other things, wearing medical-issued compression stockings on a daily basis

      and getting lymphatic massages periodically as necessary. Lymphedema is a disability




                                               3
      Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 4 of 45 PageID 4



      within the meaning of the ADA, 42 U.S.C. § 12102(1), and its implementing Regulations,

      the Rehabilitation Act, and the FCRA because it is a physical impairment that substantially

      limits one or more major life activities, including, but not limited to, walking, working,

      lymphatic functions, and the functions of the immune system. 42 U.S.C. § 12102(1)-(2);

      29 C.F.R. § 1630.2(h)(1); 29 C.F.R. § 1630.2(i)(1).

13.   In addition, Plaintiff suffers from, and has a record of, a physical impairment with respect

      to her right knee that substantially limits one or more major life activities, including, but

      not limited to, walking. Plaintiff’s has severe cartilage damage in her right knee which

      causes swelling and pain. Plaintiff’s doctor has recommended that Plaintiff undergo knee

      replacement surgery; however, Plaintiff has treated and continues to treat her knee

      condition and to control the swelling and pain by, among other things, taking anti-

      inflammatory medication and receiving three to four injections per year.

14.   Plaintiff also suffers from the serious medical condition of migraines. When Plaintiff has

      migraines, she experiences an extremely incapacitating collection of neurological

      symptoms including intense pain, dizziness, nausea, extreme sensitivity to light and sound,

      and visual disturbances (auras). Plaintiff’s migraines are triggered by, among other things,

      excessive periods of eye strain and eye fluttering. Prior to, and at the time Defendant hired

      Plaintiff as a Community Outreach & Communications Specialist in May 2019, Plaintiff

      controlled and largely prevented her migraines by, among other things, using a larger

      computer monitor while performing work in order to eliminate any eye straining and eye

      fluttering issues that triggered Plaintiff’s migraines. Plaintiff’s migraines, although only

      affecting her occasionally, are a disability within the meaning of the ADA and its

      implementing Regulations, the Rehabilitation Act, and the FCRA, because they are




                                               4
      Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 5 of 45 PageID 5



      physical impairments that substantially limit one or more major life activities including,

      but not limited to, seeing, reading, concentrating, thinking, and working.

15.   Plaintiff had disabilities and/or had a record of having disabilities when Plaintiff submitted

      her request for reasonable accommodations to Defendant and when Defendant refused and

      failed to accommodate Plaintiff’s request for reasonable accommodations.

16.   Plaintiff had a record of having disabilities and/or Defendant regarded her as having

      disabilities, within the meaning of the ADA and its implementing Regulations, the

      Rehabilitation Act, and the FCRA, when Defendant terminated Plaintiff’s employment,

      refused to employ Plaintiff, and/or rescinded its Offer of Employment to Plaintiff on May

      23, 2019.

17.   At all times material herein, Plaintiff was a “qualified individual” with a disability within

      the meaning of Section 101(8) of the ADA, 42 USC § 12111(8), the Rehabilitation Act,

      and the FCRA in that Plaintiff was an individual who, with or without reasonable

      accommodation, could have performed the essential functions of the Community Outreach

      & Communications Specialist position with Defendant that she held and/or desired.

18.   Plaintiff is a qualified individual with a disability and is protected from unlawful

      employment practices on the basis of disability, including disability discrimination, failure

      to provide reasonable accommodations, retaliation, and other unlawful actions of

      Defendant as alleged herein, under the ADA and its implementing Regulations, the

      Rehabilitation Act, and the FCRA.

19.   Defendant ORANGE COUNTY CLERK OF COURTS (hereinafter referred to as

      “Defendant” or “Orange County Clerk of Courts”) is an employer who employs over five

      hundred (500) employees at any given time in Orange County, Florida.




                                                5
      Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 6 of 45 PageID 6



20.   At all times material herein, Defendant regularly conducted, and continues to conduct,

      business at Orange County Clerk of Courts Office locations throughout Orange County,

      Florida, including the Clerk of Court Administrative Office located at 425 North Orange

      Avenue, Suite 2110, Orlando, Florida 32801 out of which Defendant Orange County Clerk

      of Courts primarily conducts its business.

21.   Defendant is a “person” within the meaning of the ADA, 42 U.S.C. § 12111(7), Title VII

      of the Civil Rights Act, 42 U.S.C. § 2000e(a), and the FCRA, § 760.02(6), Florida Statutes.

      Defendant is a “person” within the meaning of 42 U.S.C. § 12111(7) and 42 U.S.C. §

      2000e(a), in that, the definition “includes one or more individuals, governments,

      governmental agencies, political subdivisions, labor unions, partnerships, associations,

      corporations, legal representatives, mutual companies, joint-stock companies, trusts,

      unincorporated organizations, trustees, trustees in cases under title 11, or receivers.” 42

      U.S.C. § 2000e(a).

22.   Defendant is an “employer” within the meaning of 42 U.S.C. § 12111(5), 42 U.S.C. §

      2000e(b), and § 760.02(7), Florida Statutes.

23.   Defendant is an “employer” as defined by 42 U.S.C. § 2000e(b) and within the meaning of

      42 U.S.C. § 12111(5) because Defendant is a person engaged in an industry affecting

      commerce who has fifteen (15) or more employees for each working day in each of twenty

      (20) or more calendar weeks in the current or preceding calendar year. Thus, Defendant is

      also a “covered entity” within the meaning of 42 U.S.C. § 12111(2) and 29 C.F.R. § 1630.2.

24.   Accordingly, Defendant is liable under the ADA and its implementing Regulations, the

      Rehabilitation Act, and the FCRA for unlawfully discriminating against Plaintiff on the




                                               6
      Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 7 of 45 PageID 7



      basis of disability, failing to accommodate Plaintiff’s request for reasonable

      accommodations, and retaliating against Plaintiff as more fully alleged herein.

                  EXHAUSTION OF ADMINISTRATIVE PREREQUISITES

25.   Plaintiff has exhausted all administrative prerequisites to file a lawsuit under the FCRA.

26.   On or around September 5, 2019, Plaintiff timely filed a dual Charge of Discrimination

      against Defendant with the United States Equal Employment Opportunity Commission

      (“EEOC”) and the Florida Commission on Human Relations (“FCHR”) against Defendant

      alleging, among other things, discrimination based on disability and retaliation. A true and

      accurate copy of Plaintiff’s Charge of Discrimination, dated August 22, 2019 and stamped

      received September 5, 2019, is attached hereto and incorporated herein as Exhibit “A”.

27.   On March 2, 2020, the EEOC issued Plaintiff a Notice of Right to Sue in reference to her

      Charge of Discrimination (EEOC Charge No. 511-2020-00532) against Defendant. A true

      and accurate copy of the EEOC’s Notice of Right to Sue, dated March 2, 2020, is attached

      hereto and incorporated herein as Exhibit “B”.

28.   This action is filed within ninety (90) days of Plaintiff’s receipt of her Notice of Right to

      Sue, dated and mailed March 2, 2020, from the EEOC in reference to EEOC Charge No.

      511-2020-00532.

29.   Further, more than one hundred eighty (180) days have elapsed since the filing of Plaintiff’s

      Charge of Discrimination and the FCHR has not conciliated or determined whether there

      is reasonable cause. Therefore, Plaintiff is also entitled to bring her FCRA claims in the

      instant civil action against Defendant and jurisdiction is proper in this Court. See §§

      760.11(4)(a) and 760.11(8), Florida Statutes.

30.   All conditions precedent to bringing this action have been performed or have occurred.




                                               7
      Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 8 of 45 PageID 8



                               GENERAL ALLEGATIONS

31.   On or around March 22, 2019, Plaintiff applied for employment with Defendant as a

      Community Outreach & Communications Specialist at the Orange County Clerk’s Office

      by submitting an online application through Defendant’s website.

32.   From on or around March 27 until around March 31, 2019, Plaintiff participated in

      preliminary telephone screenings for the Community Outreach & Communications

      Specialist position with Defendant.

33.   On April 1, 2019, Priscilla Snow, Talent Acquisition Specialist for Defendant Orange

      County Clerk of Courts (hereinafter referred to as “Ms. Snow”), contacted Plaintiff via e-

      mail confirming that her telephone interview for the Community Outreach &

      Communications Specialist position was scheduled to take place on Wednesday, April 3rd

      at 9:00 AM with Dain Weister, Director of Communications and Public Affairs at Orange

      County Clerk of Courts (hereinafter referred to as “Mr. Weister”).

34.   On April 3, 2019, Mr. Weister conducted a telephone interview with Plaintiff for the

      Community Outreach & Communications Specialist position.

35.   The following day, on April 4, 2019, Ms. Snow contacted Plaintiff via e-mail confirming

      that she was selected for an in-person panel interview scheduled to take place on Tuesday,

      April 9th at 2:30 PM at Defendant’s Clerk of Court Administrative Office. In the

      confirmation e-mail, Ms. Snow advised Plaintiff that she would be completing a written

      assessment, participating in a panel interview that would last approximately sixty (60)

      minutes, and would then have to give a ten (10) minute presentation on a topic aligning

      with the Clerk’s Office or on some kind of community outreach program or initiative.




                                              8
      Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 9 of 45 PageID 9



36.   On April 9, 2019, Plaintiff completed the written assessment and was interviewed in-

      person by a panel comprised of Ms. Snow, Panel Lead and Talent Acquisition Specialist,

      Talent Management, Tiffany Moore Russell, Clerk of the Courts, Cathi Balboa, Chief

      Administrative Officer, and Mr. Weister, Director of Communications and Public Affairs

      at the Clerk’s Office.

37.   On April 10, 2019, Ms. Snow sent Plaintiff an e-mail in which she requested that Plaintiff

      call her. Ms. Snow and Plaintiff exchanged e-mails throughout the day coordinating a time

      to speak.

38.   On April 11, 2019, on behalf of Defendant, and in furtherance of its applicant selection

      process, Ben Dattner of Dattner Consulting, LLC, contacted Plaintiff via e-mail and

      provided her with a confidential link to complete three (3) online assessments for Orange

      County Clerk of Courts. Plaintiff completed the online assessments later that evening.

39.   On April 16, 2019, Ms. Snow sent Plaintiff an e-mail in which she requested that Plaintiff

      call her when she was available. Plaintiff called Ms. Snow who extended a verbal Offer of

      Employment with Defendant as Community Outreach & Communications Specialist,

      which was followed by an Offer Letter from Orange County Clerk of Courts.

40.   In the Offer Letter dated April 16, 2019, Orange County Clerk of Courts made Plaintiff an

      Offer of Employment as Community Outreach & Communications Specialist. The Offer

      Letter indicated that the job offer was “contingent” “pending the successful completion of

      the    following     pre-employment      screenings:    criminal    background      check

      (state/local/federal/DMV) and employment/education verification” and that Plaintiff’s

      “pending hire date” was May 6, 2019.




                                              9
      Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 10 of 45 PageID 10



41.    Notably, Plaintiff’s Offer of Employment was not contingent upon the results of a physical

       or medical examination nor did Defendant otherwise require a pre-employment physical

       or medical examination as part of its application or hiring process for the Community

       Outreach & Communications Specialist position.

42.    On April 18, 2019, Plaintiff accepted Defendant’s Offer of Employment and shortly

       thereafter Ms. Snow sent Plaintiff an e-mail with the subject line “Offer Confirmation from

       Orange County Clerk of Courts” in which she confirmed Defendant’s receipt of Plaintiff’s

       offer acceptance, congratulated Plaintiff on her new career opportunity with Orange

       County Clerk of Courts, and requested that Plaintiff complete and return the attached

       Background Authorization forms and FRS Certification Form. Shortly thereafter, Ms.

       Snow sent Plaintiff an additional e-mail requesting that she also complete and return an

       Outside Employment/Conflict of Interest Form.

43.    On April 19, 2019, Plaintiff completed, executed, and returned all of the aforementioned

       Forms needed for Defendant’s pre-employment screenings via e-mail to Ms. Snow as

       requested. On April 22, 2019, Ms. Snow acknowledged receipt of same by replying to

       Plaintiff’s e-mail and thanking her.

44.    On May 2, 2019, Defendant hired Plaintiff as a Community Outreach & Communications

       Specialist. Defendant’s Talent Acquisition Specialist, Ms. Snow, sent Plaintiff an e-mail

       with subject line “Welcome to the Team!” in which she exclaimed, on behalf of Defendant,

       “We are pleased you will be working with us!” and requested that Plaintiff print, complete,

       and send the new hire documents to her by May 15, 2019. In this e-mail, Ms. Snow also

       informed Plaintiff that her start date was May 20, 2019.




                                               10
      Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 11 of 45 PageID 11



45.    Defendant’s Director of Communications & Public Affairs, Mr. Weister, the manager to

       whom Plaintiff would be reporting as Community Outreach & Communications Specialist,

       also called Plaintiff to congratulate her and welcome her to the team.

46.    On May 6, 2019, Plaintiff sent Ms. Snow an e-mail with a portion of the completed new

       hire documents attached thereto.

47.    On May 14, 2019, Plaintiff sent Ms. Snow another e-mail to which she attached all of the

       completed new hire documents, with the exception of the Employee Handbook, an updated

       New Hire Information Form, and a picture of her current Disabled Person Parking Permit.

       Within minutes, Ms. Snow replied to Plaintiff’s e-mail and advised her that she would

       follow up with Plaintiff later in the week.

48.    In her new hire documents submission, Plaintiff made requests to Defendant for reasonable

       accommodations. More specifically, in response to the section entitled “ADA: Do you

       require any accommodations?” on her New Hire Information, Plaintiff checked the “Yes”

       box and requested an “oversized computer screen” (noting that she had one and was happy

       to bring it with her as permitted) and also listed “Disabled Parking” (noting her current

       permit number).

49.    On May 15, 2019, Amerinell Ramirez (“Ms. Ramirez”), Benefits & HRIS Specialist for

       the Orange County Clerk of Courts, sent Plaintiff an e-mail in which she advised Plaintiff

       that her email address had been reset in the Deltek system and that she could now review

       the Employee Handbook. Ms. Ramirez also requested that Plaintiff a Direct Deposit

       Authorization Form.

50.    In a subsequent e-mail sent to Plaintiff the same day, Ms. Ramirez informed Plaintiff that

       the Outside Employment/Conflict of Interest Form needed more explanation as to question




                                                11
      Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 12 of 45 PageID 12



       2 because the answer was “yes” and requested that Plaintiff resend the Form to her via e-

       mail. Plaintiff sent a reply e-mail to Ms. Ramirez informing her that Plaintiff’s answer

       should have been “no” to which Ms. Ramirez responded via e-mail requesting that Plaintiff

       submit a new form to her. Ultimately, Ms. Ramirez advised Plaintiff that she could bring

       an updated Outside Employment/Conflict of Interest Form, as well as a Direct Deposit

       Authorization Form, to her on May 20, 2019, Plaintiff’s start date.

51.    On May 17, 2019, two days after submitting her new hire documents containing requests

       for reasonable accommodations, Ms. Snow called Plaintiff and asked Plaintiff about her

       request for accommodations. During this call, with respect to the request for an oversized

       computer screen (larger computer monitor), Ms. Snow abruptly asked, “What’s that

       about?” Plaintiff explained the reason for this particular request and disclosed her related

       medical conditions and history concerning eye strain, eye fluttering, and migraines.

       Plaintiff informed Ms. Snow that should Defendant have any issues with regard to her

       request that she was happy to furnish her own larger computer monitor as she had an extra

       one at home.

52.    On May 17, 2019, Ms. Snow called Plaintiff again. During this second telephone call, Ms.

       Snow informed Plaintiff that Defendant was now requiring Plaintiff to have a “pre-

       employment” physical examination. Ms. Snow stated that her manager, Defendant’s

       Director of Talent Management & Organizational Development, Ms. Tiffany Surat, had

       told Ms. Snow Plaintiff was being required “to have one done just to ensure everybody was

       safe.” Ms. Snow then advised Plaintiff that she would be sending a medical order and the

       visit would be free-of-charge to her. Ms. Snow further advised Plaintiff that her start date




                                               12
      Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 13 of 45 PageID 13



       of May 20, 2019, which was only three (3) days away, was being pushed back to June 3,

       2019 pending the results of the physical examination.

53.    On May 20, 2019, Ms. Snow called Plaintiff to inform her that Plaintiff’s physical

       examination had been scheduled with Defendant’s designated Medical Examiner,

       CareSpot Occupational Health Service (“CareSpot"), for the following day, May 21, 2019.

54.    On Tuesday, May 21, 2019, Plaintiff went to CareSpot for her post-hire physical

       examination as directed by Defendant. Plaintiff’s post-hire physical examination included

       the completion of three (3) pages of medical forms: (1) a Form containing an Employee

       Information and Consent section to be completed by Plaintiff and Medical Report section

       to be completed by the CareSpot physician; (2) a basic, self-reporting Medical

       History/Work History Form to be completed by Plaintiff; and (3) a Physical Examination

       Form to be completed by the CareSpot physician.

55.    Plaintiff completed the Employee Information and Consent section on the first page of the

       medical forms and the Medical History/Work History Form. On the self-reporting Medical

       History/Work History Form, in response to the Medical History question “Do you now or

       have you ever (had)?”, Plaintiff checked “yes” as to the following medical conditions,

       impairments, or illnesses: Wear glasses or contacts; Frequent or severe headaches;

       Dizziness, vertigo or balance problems; Recurrent knee trouble; Swelling of ankles or

       varicose veins; and Depression or mental illness, on medication or in treatment. Plaintiff

       also listed Celebrex as a medication that she was currently taking.

56.    During Plaintiff’s post-hire physical examination, the CareSpot physician, Dr. Christy

       Dailey, conducted a physical examination of Plaintiff and filled out and completed the




                                               13
      Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 14 of 45 PageID 14



       Medical Report section on the first page of the medical forms and the Physical Examination

       Form on the third page of the medical forms.

57.    On the Physical Examination Form, Dr. Daily filled in Plaintiff’s physical characteristics,

       vitals, and the results of her vision testing and checked the box for “Normal” with respect

       to all seventeen (17) body parts and systems of Plaintiff listed on the Form.

58.    After the physical exam and her medical evaluation of Plaintiff, the CareSpot physician

       determined that Plaintiff was “[m]edically acceptable for position as described” and

       indicated same by checking the corresponding box on the Medical Report section of the

       first page of medical forms, which was the only page to be transmitted to Defendant Orange

       County of Clerk of Courts.

59.    Plaintiff called Defendant’s Talent Acquisition Specialist Ms. Snow at Orange County

       Clerk of Courts and informed Ms. Snow that she had passed the physical examination to

       which Ms. Snow replied that Defendant’s Office had not yet received the information from

       its risk team.

60.    On Thursday, May 23, 2019, Defendant’s Talent Acquisition Specialist Ms. Snow called

       Plaintiff and informed her that Defendant Orange County Clerk of Courts was rescinding

       its Offer of Employment to her “based on the information [it] received from CareSpot”

       without offering any further explanation or reason.

61.    However, as alleged above, Defendant’s Offer of Employment, which Plaintiff had already

       accepted, was not contingent or otherwise conditioned on Plaintiff taking or passing a

       physical examination. Plaintiff accepted the Offer of Employment and had already passed

       all background checks and other pre-employment screenings upon which the Offer of




                                               14
      Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 15 of 45 PageID 15



       Employment was actually contingent. Indeed, Defendant had already hired Plaintiff as a

       Community Outreach & Communications Specialist and welcomed her to the team.

62.    Within minutes of this call ending, Plaintiff called CareSpot to inquire as to what

       information had been shared with Defendant Orange County of Clerk of Courts with

       respect to her physical examination. CareSpot initially responded that its office had only

       sent Defendant the first page of the medical forms, which contained the Employee

       Information and Consent section completed by Plaintiff and the Medical Report section to

       completed by the CareSpot physician.

63.    However, after being informed of what Defendant’s Office had just told Plaintiff and

       questioned again, CareSpot told Plaintiff that it had sent not only the first page of the

       medical forms, but also the following two pages of medical forms, which contained

       Plaintiff’s confidential medical history and other confidential medical information.

       CareSpot inexplicably sent Defendant all three (3) pages of the medical forms, despite the

       clear language at the bottom of the two (2) pages of medical forms containing confidential

       medical information: “CONFIDENTIAL MEDICAL INFORMATION – DO NOT

       TRANSMIT” (emphasis in original).

64.    None of the medical conditions, impairments, or illnesses reflected on Plaintiff’s Medical

       History Form affected or would have affected Plaintiff’s qualifications for the Community

       Outreach & Communications Specialist position or her ability to perform the essential

       functions of the position as they are no longer concerns or the medical issues are otherwise

       controlled through treatment and/or medication, which was confirmed by the CareSpot

       physician’s certification that Plaintiff was “[m]edically acceptable for the position as

       described.”




                                               15
      Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 16 of 45 PageID 16



65.    Yet, on Thursday, May 23, 2019, Defendant terminated Plaintiff’s employment, refused to

       employ Plaintiff, and/or rescinded its Offer of Employment to Plaintiff.

66.    At all times material herein, Plaintiff was a qualified individual who, with or without

       reasonable accommodations (including the requested reasonable accommodations of an

       oversized computer screen and assistance with parking placement with respect to Plaintiff’s

       Disabled Person Parking Permit), could have performed all the essential functions of the

       Community Outreach & Communications Specialist position with Defendant.

67.    Plaintiff is more than qualified to work as a Community Outreach & Communications

       Specialist for Defendant as she possesses the requisite education, professional experience,

       skills and other qualifications. Plaintiff holds a Master of Science Degree in

       Administration/Human Resources and a Bachelor of Science Degree in Journalism/Public

       Relations and has several years of relevant professional experience.

68.    It is clear that Defendant also believed Plaintiff to be qualified for the Community Outreach

       & Communications Specialist position. Plaintiff made it through Defendant’s application,

       selection, and hiring process, which included, among other things, participating in initial

       phone screenings and a telephone interview, passing a written assessment, participating in

       an in-person panel interview and giving a ten-minute oral presentation to the panel on a

       topic aligning with the Clerk’s Office, and passing additional computer-based skills

       assessments. Defendant ultimately selected Plaintiff over the other job applicants and

       candidates for the Community Outreach & Communications Specialist position and hired

       her for the position after she passed background checks and all other pre-employment

       screenings.




                                                16
      Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 17 of 45 PageID 17



69.    Defendant’s conduct and actions as described in this Complaint constitute discrimination

       on the basis of disability in violation of Title I of the ADA, as amended, and its

       implementing Regulations, the Rehabilitation Act, as amended, and the FCRA.

70.    Defendant’s discriminatory conduct and actions include, but are not limited to, the

       following: (1) limiting, segregating, or classifying Plaintiff in a way that adversely affected

       her opportunities or status because of one or more of her disabilities; (2) utilizing standards,

       criteria, or methods of administration that had the effect of discrimination on the basis of

       disability or that perpetuate the discrimination of others who are subject to common

       administrative control; (3) not making reasonable accommodations to the known physical

       and/or mental limitations of Plaintiff, an otherwise qualified individual with disabilities

       who was an applicant and/or employee of Defendant, despite the fact that doing so would

       not impose an undue hardship on the operation of Defendant’s business; (4) denying

       employment opportunities to Plaintiff based on Defendant’s need to make reasonable

       accommodations for Plaintiff’s physical and/or mental impairments; (5) using qualification

       standards, employment tests, or other selection criteria that screened out or tended to screen

       out individuals with disabilities, despite the fact that doing so was not job-related for the

       position nor consistent with business necessity; (6) requiring Plaintiff to submit to a post-

       hire medical examination for the Community Outreach & Communications Specialist

       position only after she submitted a request for reasonable accommodations when all other

       entering employees were not subjected to such an examination regardless of disability,

       failing to collect and maintain the information obtained regarding Plaintiff’s medical

       conditions and medical history as prescribed by the ADA, by failing to treat such

       information as a confidential medical record, and by failing to use the results of Plaintiff’s




                                                 17
      Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 18 of 45 PageID 18



       physical examination in accordance with the applicable ADA provisions. 42 U.S.C. §

       12112(b)(1); 42 U.S.C. § 12112(b)(3); 42 U.S.C. § 12112(b)(5)(A); 42 U.S.C. §

       12112(b)(6); 42 U.S.C. §§ 12112(d)(3)-(4).

71.    In addition, Defendant discriminated against Plaintiff on the basis of disability, by, among

       other things, terminating Plaintiff’s employment, refusing to employ Plaintiff, and/or

       rescinding its Offer of Employment to Plaintiff as a Community Outreach &

       Communications Specialist at Orange County Clerk of Courts because of her disabilities,

       record of disabilities, and/or because it regarded her as having one or more disabilities,

       despite the fact that she was a qualified individual who was and is able to perform the

       essential functions of the position, in violation of 42 U.S.C. § 12112 and 29 C.F.R. §§

       1630.2, 1630.4, and 1630.14.

72.    There was no legitimate, non-discriminatory basis for Defendant terminating Plaintiff’s

       employment, refusing to employ Plaintiff, and/or rescinding its Offer of Employment to

       Plaintiff.

73.    Defendant decided to terminate Plaintiff’s employment, refuse to employ Plaintiff, and/or

       rescind its and Offer of Employment to Plaintiff because it did not want to employ an

       employee who had disabilities, a record of disabilities and/or whom it otherwise regarded

       as having disabilities.

74.    Further, Defendant’s conduct and actions with respect to its failure to provide reasonable

       accommodations to Plaintiff and its retaliation against Plaintiff for making such a request

       for reasonable accommodations as alleged herein also constitute violations of the ADA and

       its implementing Regulations, the Rehabilitation Act, and the FCRA.

                                COUNT I
             VIOLATION OF THE AMERICAN WITH DISABILITIES ACT




                                               18
      Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 19 of 45 PageID 19



                               DISABILITY DISCRIMINATION

75.    Plaintiff alleges, realleges, and incorporates by reference all allegations set forth in each of

       the preceding Paragraphs 1 through 74 of this Complaint as though fully set forth herein.

76.    Title I of the ADA prohibits covered entities from discriminating against a qualified

       individual on the basis of disability in regard to job application procedures, the hiring,

       advancement, or discharge of employees, employee compensation, job training, and other

       terms, conditions, and privileges of employment. 42 U.S.C. § 12112(a).

77.    At all times material herein, Defendant was and is a “person” within the meaning of the

       ADA, 42 U.S.C. § 12111(7), in that the definition of “person” under Title VII of the Civil

       Rights Act, 42 U.S.C. § 2000e(a), “includes one or more individuals, governments,

       governmental agencies, political subdivisions, labor unions, partnerships, associations,

       corporations, legal representatives, mutual companies, joint-stock companies, trusts,

       unincorporated organizations, trustees, trustees in cases under title 11, or receivers.” 42

       U.S.C. § 2000e(a).

78.    At all times material herein, Defendant was and is an “employer” within the meaning of 42

       U.S.C. § 12111(5) because Defendant was and is a person engaged in an industry affecting

       commerce who has fifteen (15) or more employees for each working day in each of twenty

       (20) or more calendar weeks in the current or preceding calendar year. 42 U.S.C.

       § 12111(5). Thus, at all times material hereto, Defendant was and is also a “covered entity”

       within the meaning of 42 U.S.C. § 12111(2) and 29 C.F.R. § 1630.2.

79.    At all times material herein, Plaintiff was an employee of Defendant within the meaning

       of 42 U.S.C. § 12111(4) and/or an applicant for employment with Defendant.




                                                 19
      Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 20 of 45 PageID 20



80.    Defendant discriminated against Plaintiff by terminating Plaintiff’s employment, refusing

       to employ Plaintiff, and/or rescinding its Offer of Employment to Plaintiff because she had

       a “disability” within the meaning of the ADA.

81.    At all times material herein, Plaintiff was and is an individual with a “disability” as that

       term is defined in Section 3(2) of the ADA, 42 USC § 12102, as she had and has physical

       and mental impairments that substantially limit one or more major life activities; had a

       record of such impairments; and/or was regarded by Defendant as having such

       impairments. 42 USC § 12102(1)(A)–(C).

82.    As more particularly described in the “PARTIES” and “GENERAL ALLEGATIONS”

       sections of this Complaint, at all times material herein, Plaintiff had disabilities within the

       meaning of the ADA and its implementing Regulations as she had physical and mental

       impairments that substantially limited one or more major life activities.

83.    Plaintiff also had disabilities within the meaning of the ADA and its implementing

       Regulations in that she had a record of disabilities. Plaintiff had a record of disabilities

       because she had a history of, or had been misclassified as having, physical and mental

       impairments that substantially limit one or more major life activities.

84.    Finally, Plaintiff had disabilities within the meaning of the ADA and its implementing

       Regulations in that Defendant regarded her as having one or more disabilities.

85.    At all times material herein, Plaintiff was and is a “qualified individual” with a disability

       within the meaning of Section 101(8) of the ADA, 42 USC § 12111(8), in that Plaintiff

       was and is an individual who, with or without reasonable accommodation, could have

       performed the essential functions of the Community Outreach & Communications




                                                 20
      Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 21 of 45 PageID 21



       Specialist position with Defendant that she held and/or desired at the Office of the Orange

       County Clerk of Courts.

86.    Prior to and at the time that Defendant terminated Plaintiff’s employment, refused to

       employ, and/or rescinded its Offer of Employment to Plaintiff, Plaintiff was qualified for

       employment with Defendant as a Community Outreach & Communications Specialist as

       she had the requisite education, professional experience, skills, and other job-related

       requirements for the Community Outreach & Communications Specialist position, and

       could have performed the essential functions of the Community Outreach &

       Communications Specialist position with Orange County Clerk of Courts, with or without

       reasonable accommodation.

87.    After receiving Plaintiff’s request for reasonable accommodations and learning of

       Plaintiff’s disabilities and/or record of disabilities, Defendant, through its agents,

       employees, and/or managers, ordered Plaintiff to submit to a physical examination and

       pushed back her start date of employment.

88.    Despite the fact that a physician at CareSpot, Defendant’s designated Medical Examiner,

       found Plaintiff “[m]edically acceptable for position as described” after completing her

       physical examination, on May 23, 2019, Defendant called Plaintiff and informed her that

       Orange County Clerk of Courts was rescinding the Offer of Employment it had made to

       Plaintiff based on information received from CareSpot.

89.    Defendant terminated Plaintiff’s employment, refused to employ Plaintiff, and/or

       rescinded its Offer of Employment to Plaintiff on the basis of Plaintiff’s disabilities in

       violation of the ADA. 42 U.S.C. § 12112(a).




                                               21
      Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 22 of 45 PageID 22



90.    Defendant would not have terminated Plaintiff’s employment, refused to employ Plaintiff,

       and/or rescinded its Offer of Employment to Plaintiff if Plaintiff had not had disabilities

       but everything else had been the same.

91.    Defendant did not terminate Plaintiff’s employment, refuse to employ Plaintiff, and/or

       rescind its Offer of Employment to Plaintiff for any other reason. Defendant did not have

       any legitimate, non-discriminatory reason for its decision to terminate Plaintiff’s

       employment, refuse to employ Plaintiff, and/or rescind its Offer of Employment to

       Plaintiff.

92.    Plaintiff has suffered, continues to suffer, and will continue to suffer harm as a direct result

       of Defendant’s discrimination.

93.    As a direct, proximate and foreseeable result of Defendant’s aforementioned actions,

       inactions, and violations of the ADA, Plaintiff has suffered, continues to suffer, and will

       suffer the following:

               (a)     Lost wages and benefits, past and future;
               (b)     Lost earning capacity;
               (c)     Noneconomic damages, including, but not limited to:
                       (i)    pain and suffering,
                       (ii)   mental anguish,
                       (iii)  severe depression,
                       (iv)   anxiety and panic attacks,
                       (v)    post-traumatic stress disorder,
                       (vi)   loss of dignity,
                       (vii) loss of the capacity for the enjoyment of life,
                       (viii) irreparable damages to her family and relationships, and
                       (ix)   other non-pecuniary losses and intangible injuries;
               (d)     Medical and related expenses; and
               (e)     Other economic losses proximately caused and allowable under the ACA,
                       according to proof.

94.    Plaintiff is further entitled to any and all relief, including, but not limited to, equitable relief,

       permitted under the ADA. See 42 U.S.C. § 12117(a)(stating that the remedies and




                                                   22
      Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 23 of 45 PageID 23



        enforcement procedures available in Title VII of the Civil Rights Act of 1964 – including

        42 U.S.C. §§ 2000e-4, 2000e-5, 2000e-6, 2000e-8, and 2000e-9 – apply to actions for

        disability discrimination under the ADA).

        WHEREFORE, Plaintiff, LATONYA R. STARK, demands judgment against Defendant,

ORANGE COUNTY CLERK OF COURTS, and in favor of Plaintiff, and respectfully requests

that this Court grant the following relief:

        A.      Grant judgment in favor of Plaintiff and declare that Defendant has violated Title I

of the ADA, as amended, and its implementing Regulations, by discriminating against Plaintiff on

the basis of disability;

        B.      Award sufficient remedial relief to make Plaintiff whole for the individual loss that

she has suffered as a result of the discrimination against her, including, but not limited to,

reinstatement with Defendant to the Community Outreach & Communications Specialist position

with retroactive seniority or front pay in lieu of reinstatement, granting her full backpay with

interest, pension and related benefits, and any other appropriate nondiscriminatory measures to

overcome the effects of the discrimination she has endured;

        C.      Award compensatory damages to Plaintiff in an amount that will fully, justly, and

reasonably compensate Plaintiff for the nature, extent, and duration of her injuries and damages

caused by Defendant’s discriminatory conduct and actions pursuant to the ADA;

        D.      Award Plaintiff any and all other damages available under the ADA, including, but

not limited to, the damages set forth above and other economic losses proximately caused and

allowable under the ADA, according to proof;

        E.      Award Plaintiff pre- and post-judgment interest;

        F.      Award Plaintiff her attorneys’ fees, litigation expenses, and costs of this action; and




                                                  23
       Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 24 of 45 PageID 24



        G.     Grant such other and further relief as this Court deems just and proper.

                                  COUNT II
              VIOLATION OF THE AMERICAN WITH DISABILITIES ACT
                         FAILURE TO ACCOMMODATE

95.     Plaintiff alleges, realleges, and incorporates by reference all allegations set forth in each of

        the preceding Paragraphs 1 through 74 of this Complaint as though fully set forth herein.

96.     Defendant discriminated against Plaintiff because of her disabilities by failing to provide

        reasonable accommodations for her disabilities within the meaning of the ADA.

97.     Under the ADA, if an employer knows that an employee has a disability and needs a

        reasonable accommodation to perform the essential functions of her job, the employer must

        provide a reasonable accommodation.

98.     As alleged herein above, at all times material herein, Defendant was a “person” within the

        meaning of the ADA in that the definition of “person” under Title VII of the Civil Rights

        Act, 42 U.S.C. § 2000e(a), “includes one or more individuals, governments, governmental

        agencies, political subdivisions, labor unions, partnerships, associations, corporations,

        legal representatives. . .” 42 U.S.C. § 2000e(a). At all times material herein, Defendant was

        an “employer” within the meaning of the ADA. Thus, at all times material hereto,

        Defendant was a “covered entity” within the meaning of the ADA.

99.     At all times material herein, Plaintiff was an employee of Defendant within the meaning

        of the ADA and/or an applicant for employment with Defendant.

100.    As alleged above, at all times material herein, Plaintiff was an individual with disabilities

        within the meaning of the ADA in that, inter alia, she had physical impairments that

        substantially limited one or more major life activities and/or had a record of such

        impairments.




                                                  24
       Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 25 of 45 PageID 25



101.    At all times material herein, Plaintiff suffered from a qualifying disability.

102.    At all times material herein, Plaintiff was a “qualified individual” with a disability within

        the meaning of the ADA in that Plaintiff was an individual who, with or without reasonable

        accommodation, could have performed the essential functions of the Community Outreach

        & Communications Specialist position with Defendant that she held and/or desired at the

        Office of the Orange County Clerk of Courts.

103.    Prior to and at the time that Defendant terminated Plaintiff’s employment, refused to

        employ, and/or rescinded its Offer of Employment to Plaintiff, Plaintiff was qualified for

        employment with Defendant as a Community Outreach & Communications Specialist as

        she had the requisite education, professional experience, skills, and other job-related

        requirements for the Community Outreach & Communications Specialist position, and

        could have performed the essential functions of the Community Outreach &

        Communications Specialist position with Orange County Clerk of Courts, with or without

        reasonable accommodation.

104.    Defendant knew of and had notice of Plaintiff’s disabilities.

105.    Plaintiff submitted a request to Defendant for accommodations for an oversized computer

        screen (larger computer monitor), which would have been an effective means of addressing

        the limitations imposed by her eye strain and migraines.

106.    As alleged above, after submitting her request for accommodations, Defendant’s Talent

        Acquisition Specialist, Ms. Snow, called Plaintiff to question her about Plaintiff’s request

        for accommodations submitted with her new hire documents. During this call, Plaintiff

        informed Defendant of both the substantial limitations of her disability created and the need

        for an accommodation.




                                                  25
       Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 26 of 45 PageID 26



107.    This reasonable accommodation would have allowed Plaintiff to perform the essential

        functions of her position as a Community Outreach & Communications Specialist without

        subjecting Plaintiff to eye strain, eye fluttering issues, and migraines.

108.    Defendant refused and failed to provide Plaintiff with a reasonable accommodation.

109.    Defendant cannot claim that this reasonable accommodation would have imposed an undue

        hardship on Defendant as Plaintiff offered to bring in and provide her own large computer

        monitor.

110.    Defendant should have accommodated Plaintiff by acquiring a larger computer monitor or

        by simply allowing Plaintiff to bring in and use her own larger computer monitor.

111.    Defendant should have accommodated Plaintiff by making existing facilities readily

        accessible to, and usable for, Plaintiff with respect to assigning her a parking space.

112.    After Plaintiff informed Defendant of her disabilities and requested accommodations,

        Defendant should have made good faith efforts to consult with Plaintiff in order to identify

        and make reasonable accommodations.

113.    However, Defendant failed to act in good faith or engage in any meaningful interactive

        process to identify and make reasonable accommodations for Plaintiff.

114.    Defendant cannot claim that the accommodations that Plaintiff requested would have

        imposed an undue hardship on the operation of its business as the accommodations would

        not have caused significant difficulty or expense on the part of Defendant.

115.    Defendant’s refusal and failure to provide Plaintiff with reasonable accommodations led to

        and ultimately resulted in the termination of Plaintiff’s employment, the refusal to employ

        Plaintiff, and/or the rescission of Defendant’s Offer of Employment to Plaintiff.




                                                  26
       Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 27 of 45 PageID 27



116.    Plaintiff has suffered, continues to suffer, and will continue to suffer harm as a direct result

        of Defendant’s failure to provide Plaintiff with reasonable accommodations in violation of

        the ADA.

117.    As a direct, proximate and foreseeable result of Defendant’s failure to provide Plaintiff

        with reasonable accommodations, Plaintiff has suffered, continues to suffer, and will suffer

        the following:

                (a)      Lost wages and benefits, past and future;
                (b)      Lost earning capacity;
                (c)      Noneconomic damages, including, but not limited to:
                         (i)    pain and suffering,
                         (ii)   mental anguish,
                         (iii)  severe depression,
                         (iv)   anxiety and panic attacks,
                         (v)    post-traumatic stress disorder,
                         (vi)   loss of dignity,
                         (vii) loss of the capacity for the enjoyment of life,
                         (viii) irreparable damages to her family and relationships, and
                         (ix)   other non-pecuniary losses and intangible injuries;
                (d)      Medical and related expenses; and
                (e)      Other economic losses proximately caused and allowable under the ACA,
                         according to proof.

118.    Plaintiff is further entitled to any and all relief, including, but not limited to, equitable relief,

        permitted under the ADA.

        WHEREFORE, Plaintiff, LATONYA R. STARK, demands judgment against Defendant,

ORANGE COUNTY CLERK OF COURTS, and in favor of Plaintiff, and respectfully requests

that this Court grant the following relief:

        A.      Grant judgment in favor of Plaintiff and declare that Defendant has violated Title I

of the ADA, as amended, and its implementing Regulations, by discriminating against Plaintiff

and failing to provide her with reasonable accommodations;

        B.      Award sufficient remedial relief to make Plaintiff whole for the individual loss that




                                                    27
       Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 28 of 45 PageID 28



she has suffered as a result of the discrimination against her, including, but not limited to,

reinstatement with Defendant to the Community Outreach & Communications Specialist position

with the reasonable accommodation of a larger computer monitor and retroactive seniority or front

pay in lieu of reinstatement, granting her full backpay with interest, pension and related benefits,

and any other appropriate nondiscriminatory measures to overcome the effects of the

discrimination she has endured;

        C.     Award compensatory damages to Plaintiff in an amount that will fully, justly, and

reasonably compensate Plaintiff for the nature, extent, and duration of her injuries and damages

caused by Defendant’s discriminatory conduct and actions pursuant to the ADA;

        D.     Award Plaintiff any and all other damages available under the ADA, including, but

not limited to, the damages set forth above and other economic losses proximately caused and

allowable under the ADA, according to proof;

        E.     Award Plaintiff pre- and post-judgment interest;

        F.     Award Plaintiff her attorneys’ fees, litigation expenses, and costs of this action; and

        G.     Grant such other and further relief as this Court deems just and proper.

                                 COUNT III
              VIOLATION OF THE AMERICAN WITH DISABILITIES ACT
                                RETALIATION

119.    Plaintiff alleges, realleges, and incorporates by reference all allegations set forth in each of

        the preceding Paragraphs 1 through 74 of this Complaint as though fully set forth herein.

120.    The ADA prohibits retaliation against an individual for opposing an unlawful act or

        practice or for making a charge under the ADA. 42 U.S.C. § 12203(a).




                                                  28
       Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 29 of 45 PageID 29



121.    Defendant retaliated against Plaintiff because she took steps to enforce her lawful rights

        under the ADA. Plaintiff engaged in a statutorily protected expression or activity when she

        requested reasonable accommodations under the ADA from Defendant as alleged herein.

122.    As alleged herein, Plaintiff suffered adverse employment actions as a direct result of her

        request for reasonable accommodations and engagement in this protected expression or

        activity.

123.    Specifically, as a direct and proximate result of Plaintiff’s request for reasonable

        accommodations and engagement in this protected expression or activity under the ADA,

        Defendant, its agents, and employees required Plaintiff to submit to a physical examination,

        delayed Plaintiff’s start date of employment, and ultimately terminated her employment,

        refused to employ Plaintiff, and/or rescinded its Offer of Employment to Plaintiff.

124.    As a direct, proximate and foreseeable result of Defendant’s actions, Plaintiff has suffered,

        continues to suffer, and will suffer past and future pecuniary losses, emotional pain,

        suffering, inconvenience and mental anguish, loss of enjoyment in life, loss of dignity,

        emotional distress, humiliation and other non-pecuniary losses and intangible injuries.

        WHEREFORE, Plaintiff, LATONYA R. STARK, demands judgment against Defendant,

ORANGE COUNTY CLERK OF COURTS, and in favor of Plaintiff, and respectfully requests

that this Court grant the following relief:

        A.      Grant judgment in favor of Plaintiff and declare that Defendant has violated the

ADA, as amended, and its implementing Regulations, by discriminating and retaliating against

Plaintiff;

        B.      Award sufficient remedial relief to make Plaintiff whole for the individual loss that

she has suffered as a result of the discrimination and retaliation against her, including, but not




                                                 29
       Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 30 of 45 PageID 30



limited to, reinstatement with Defendant to the Community Outreach & Communications

Specialist position with the reasonable accommodation of a larger computer monitor and

retroactive seniority or front pay in lieu of reinstatement, granting her full backpay with interest,

pension and related benefits, and any other appropriate nondiscriminatory measures to overcome

the effects of the discrimination she has endured;

        C.     Award compensatory damages to Plaintiff in an amount that will fully, justly, and

reasonably compensate Plaintiff for the nature, extent, and duration of her injuries and damages

caused by Defendant’s discriminatory and retaliatory conduct and actions pursuant to the ADA;

        D.     Award Plaintiff any and all other damages available under the ADA, including, but

not limited to, the damages set forth above and other economic losses proximately caused and

allowable under the ADA, according to proof;

        E.     Award Plaintiff pre- and post-judgment interest;

        F.     Award Plaintiff her attorneys’ fees, litigation expenses, and costs of this action; and

        G.     Grant such other and further relief as this Court deems just and proper.

                                     COUNT IV
                       VIOLATION OF THE REHABILITATION ACT
                            DISABILITY DISCRIMINATION

125.    Plaintiff alleges, realleges, and incorporates by reference all allegations set forth in each of

        the preceding Paragraphs 1 through 74 of this Complaint as though fully set forth herein.

126.    Plaintiff sues Defendant pursuant to Section 504 of the Rehabilitation Act of 1973, as

        amended, 29 U.S.C. §§ 701 et. seq.

127.    Section 504 of the Rehabilitation Act prohibits discrimination against an otherwise

        qualified individual with a disability under any program or activity receiving federal

        financial assistance. 29 U.S.C. § 794.




                                                  30
       Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 31 of 45 PageID 31



128.    Defendant is an entity that receives federal financial assistance and is a covered entity for

        purposes of Section 504 of the Rehabilitation Act.

129.    As such, Defendant is prohibited from discriminating against an otherwise qualified

        individual with a disability.

130.    Plaintiff is “handicapped” or is an individual with a disability within the meaning of

        Rehabilitation Act of 1973, which is defined under the same test as “disability” under the

        ADA.

131.    At all times material herein, Plaintiff was an individual with a disability within the meaning

        of the Rehabilitation Act as she is a person who had physical and mental impairments

        which substantially limited one or more major life activities; had a record of such

        impairments; and/or was regarded as having such impairments as more particularly

        described in the GENERAL ALLEGATIONS section of this Complaint. 29 U.S.C. §

        705(20)(B).

132.    At all times material herein, Plaintiff was otherwise qualified for the Community Outreach

        & Communications Specialist position with Defendant.

133.    At all times material herein, Plaintiff was qualified to perform the essential functions

        required of a Community Outreach & Communications Specialist with or without a

        reasonable accommodation.

134.    Prior to and at the time that Defendant terminated Plaintiff’s employment, refused to

        employ, and/or rescinded its Offer of Employment to Plaintiff, Plaintiff was qualified for

        employment with Defendant as a Community Outreach & Communications Specialist as

        she had the requisite education, professional experience, skills, and other job-related

        requirements for the Community Outreach & Communications Specialist position, and




                                                 31
       Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 32 of 45 PageID 32



        could have performed the essential functions of the Community Outreach &

        Communications Specialist position with Orange County Clerk of Courts, with or without

        reasonable accommodation.

135.    Plaintiff was subjected to unlawful discrimination as a result of her disabilities in violation

        of the Rehabilitation Act.

136.    Defendant violated Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, by, among other

        things, wrongfully terminating Plaintiff’s employment, refusing to employ Plaintiff, and/or

        rescinding its Offer of Employment to Plaintiff because of her actual disabilities, record of

        disabilities, and/or because it regarded Plaintiff as having such disabilities.

137.    After receiving Plaintiff’s request for reasonable accommodations and learning of

        Plaintiff’s disabilities and/or record of disabilities, Defendant, through its agents,

        employees, and/or managers, ordered Plaintiff to submit to a physical examination and

        pushed back her start date of employment.

138.    Despite the fact that a physician at CareSpot, Defendant’s designated Medical Examiner,

        found Plaintiff “[m]edically acceptable for position as described” after completing her

        physical examination, on May 23, 2019, Defendant called Plaintiff and informed her that

        Orange County Clerk of Courts was rescinding the Offer of Employment it had made to

        Plaintiff based on information received from CareSpot.

139.    Plaintiff’s disabilities were the sole motivating factor for Defendant’s decision to terminate

        Plaintiff’s employment, refuse to employ Plaintiff, and/or rescind its Offer of Employment

        to Plaintiff.

140.    As a direct, proximate and foreseeable result of Defendant’s actions, Plaintiff has suffered,

        continues to suffer, and will suffer damages including, but not limited to, past and future




                                                  32
       Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 33 of 45 PageID 33



        pecuniary losses, emotional pain, suffering, inconvenience and mental anguish, loss of

        enjoyment in life, loss of dignity, emotional distress, humiliation and other non-pecuniary

        losses and intangible injuries.

141.    Plaintiff is entitled to her attorneys’ fees and costs incurred in this matter pursuant to 29

        U.S.C. § 794a.

142.    Plaintiff is further entitled to any and all relief permitted under the Rehabilitation Act of

        1973, as amended, 29 U.S.C. §§ 701 et seq., including equitable relief.

        WHEREFORE, Plaintiff, LATONYA R. STARK, respectfully demands judgment against

Defendant, ORANGE COUNTY CLERK OF COURTS, for any and all available relief under the

Rehabilitation Act of 1973, as amended, including, but not limited to, back pay, reinstatement or

front pay, compensatory damages, pre- and post-judgment interest, attorneys’ fees, costs, and such

other relief as this Court deems just and proper.

                                     COUNT V
                       VIOLATION OF THE REHABILITATION ACT
                                  RETALIATION

143.    Plaintiff alleges, realleges, and incorporates by reference all allegations set forth in each of

        the preceding Paragraphs 1 through 74 of this Complaint as though fully set forth herein.

144.    Plaintiff sues Defendant pursuant to Section 504 of the Rehabilitation Act of 1973, as

        amended, 29 U.S.C. §§ 701 et. seq.

145.    Section 504 of the Rehabilitation Act prohibits discrimination against an otherwise

        qualified individual with a disability under any program or activity receiving federal

        financial assistance. 29 U.S.C. § 794.

146.    Defendant is an entity that receives federal financial assistance and is a covered entity for

        purposes of Section 504 of the Rehabilitation Act.




                                                  33
       Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 34 of 45 PageID 34



147.    Plaintiff engaged in protected activity under the Rehabilitation Act of 1973 when she

        requested reasonable accommodations of an oversized computer screen (larger computer

        monitor) and assistance with parking placement with respect to her Disabled Person

        Parking Permit from Defendant.

148.    As alleged herein, Plaintiff suffered adverse employment actions as a direct result of her

        request for reasonable accommodations and engagement in this protected activity.

149.    As a direct and proximate result of Plaintiff’s request for reasonable accommodations and

        engagement in this protected activity, Defendant, its agents, and employees required

        Plaintiff to submit to a physical examination, delayed Plaintiff’s start date of employment,

        and ultimately terminated her employment, refused to employ Plaintiff, and/or rescinded

        its Offer of Employment to Plaintiff.

150.    As a direct, proximate and foreseeable result of Defendant’s actions, Plaintiff has suffered

        past and future pecuniary losses, emotional pain, suffering, inconvenience and mental

        anguish, loss of enjoyment in life, loss of dignity, emotional distress, humiliation and other

        non-pecuniary losses and intangible injuries.

        WHEREFORE, Plaintiff, LATONYA R. STARK, respectfully demands judgment against

Defendant, ORANGE COUNTY CLERK OF COURTS, for any and all available relief under the

Rehabilitation Act of 1973, as amended, including, but not limited to, back pay, reinstatement or

front pay, compensatory damages, pre- and post-judgment interest, attorneys’ fees, costs, and such

other relief as this Court deems just and proper.

                             COUNT VI
 VIOLATION OF FLORIDA CIVIL RIGHTS ACT, FLORIDA STATUTES §§ 760.01-11
                    DISABILITY DISCRIMINATION




                                                 34
       Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 35 of 45 PageID 35



151.    Plaintiff alleges, realleges, and incorporates by reference all allegations set forth in each of

        the preceding Paragraphs 1 through 74 of this Complaint as though fully set forth herein.

152.    The FCRA provides that it is an unlawful employment practice for an employer to

        discriminate against an individual on the basis of, inter alia, an individual’s “handicap.”

        Fla. Stat. § 760.10(1)(a).

153.    Plaintiff is a member of a protected class under the FCRA by way of her handicaps

        (disabilities).

154.    Defendant is a “person” within the meaning of the FCRA, § 760.02(6), Florida Statutes, in

        that, the definition “includes an individual, association, corporation, joint apprenticeship

        committee, joint-stock company, labor union, legal representative, mutual company,

        partnership, receiver, trust, trustee in bankruptcy, or unincorporated organization; any other

        legal or commercial entity; the state; or any governmental entity or agency.” Fla. Stat. §

        760.02(6).

155.    Defendant is an “employer” within the meaning of the FCRA, § 760.02(7), Florida Statutes,

        because Defendant is a “person employing 15 or more employees for each working day in

        each of 20 or more calendar weeks in the current or preceding calendar year, and any agent

        of such a person.” Fla. Stat. § 760.02(7).

156.    At all material times herein, Defendant employed fifteen (15) or more employees for each

        working day in each of twenty (20) or more calendar weeks in the current or preceding

        calendar year.

157.    As such, Defendant is an “employer” within the meaning of § 760.02(7), Florida Statutes,

        and thus is liable under the FCRA for the disability discrimination suffered by Plaintiff as

        alleged herein.




                                                  35
       Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 36 of 45 PageID 36



158.    As applied to discrimination based on a handicap (disability), the FCRA is construed in

        conformity with the ADA, 42 U.S.C. §§ 12101 et. seq.

159.    At all times material herein, Plaintiff was an individual with a handicap (disability) within

        the meaning of the FCRA as she had physical and mental impairments that substantially

        limited one or more major life activities; had a record of such impairments; and/or was

        regarded by Defendant as having such impairments.

160.    At all times material herein, Plaintiff had handicaps (disabilities) within the meaning of the

        FCRA as she had physical and mental impairments that substantially limited one or more

        major life activities as more particularly described in the “GENERAL ALLEGATIONS”

        section of this Complaint.

161.    Plaintiff also had disabilities within the meaning of the FCRA in that she had a record of

        disabilities. Plaintiff had a record of disabilities because she had a history of, or had been

        misclassified as having, physical and mental impairments that substantially limit one or

        more major life activities.

162.    Finally, Plaintiff had disabilities within the meaning of the FCRA in that Defendant

        regarded her as having disabilities.

163.    At all times material herein, Plaintiff was a “qualified individual” with a disability in that

        she was an individual who, with or without reasonable accommodation, could have

        performed the essential functions of the Community Outreach & Communications

        Specialist position with Defendant that she held and/or desired at the Office of the Orange

        County Clerk of Courts.

164.    Prior to and at the time that Defendant terminated Plaintiff’s employment, refused to

        employ, and/or rescinded its Offer of Employment to Plaintiff, Plaintiff was qualified for




                                                 36
       Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 37 of 45 PageID 37



        employment with Defendant as a Community Outreach & Communications Specialist as

        she had the requisite education, professional experience, skills, and other job-related

        requirements for the Community Outreach & Communications Specialist position, and

        could have performed the essential functions of the Community Outreach &

        Communications Specialist position with Orange County Clerk of Courts, with or without

        reasonable accommodation.

165.    Defendant knew of Plaintiff’s handicaps (disabilities).

166.    By the aforementioned conduct more particularly described in the “GENERAL

        ALLEGATIONS” section of this Complaint, Defendant engaged in unlawful employment

        practices and discriminated against Plaintiff on the basis of her handicaps (disabilities),

        record of such handicaps (disabilities), and/or perceived handicaps (disabilities) in

        violation of the FCRA.

167.    Defendant, by and through the conduct of its agents, employees, and/or managers, took

        tangible adverse employment actions against Plaintiff.

168.    Plaintiff suffered an adverse employment action when Defendant, among other things,

        terminated Plaintiff’s employment, refused to employ Plaintiff, and/or rescinded its Offer

        of Employment to Plaintiff.

169.    The discrimination to which Plaintiff was subjected by Defendant was based on her

        handicaps (disabilities).

170.    Defendant does not have a legitimate, non-discriminatory reason for terminating Plaintiff’s

        employment, refusing to employ Plaintiff, and/or rescinding its Offer of Employment to

        Plaintiff.




                                                37
       Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 38 of 45 PageID 38



171.    The discriminatory conduct of Defendant, and its agents, employees, and managers, against

        Plaintiff on the basis of handicap (disability), has caused, continues to cause, and will cause

        Plaintiff to suffer substantial damages.

172.    As a direct, proximate and foreseeable result of Defendant’s aforementioned actions,

        inactions, and violations of the FCRA, Plaintiff has suffered, continues to suffer, and will

        suffer the following:

               (a)     Lost wages and benefits, past and future;
               (b)     Lost earning capacity;
               (c)     Noneconomic damages, including, but not limited to:
                       (i)    pain and suffering,
                       (ii)   mental anguish,
                       (iii)  severe depression,
                       (iv)   anxiety and panic attacks,
                       (v)    post-traumatic stress disorder,
                       (vi)   loss of dignity,
                       (vii) loss of the capacity for the enjoyment of life,
                       (viii) irreparable damages to her family and relationships, and
                       (ix)   other non-pecuniary losses and intangible injuries;
               (d)     Medical and related expenses; and
               (e)     Other economic losses proximately caused and allowable under the
                       FCRA, according to proof.

173.    Plaintiff is entitled to recover reasonably attorneys’ fees and litigation expenses pursuant

        to the FCRA.

174.    Plaintiff has no plain, adequate, or complete remedy at law for the actions Defendant,

        which have caused, and continue to cause, irreparable harm.

        WHEREFORE, Plaintiff, LATONYA R. STARK, demands judgment against Defendant,

ORANGE COUNTY CLERK OF COURTS, and in favor of Plaintiff, and respectfully requests

that this Court grant the following relief:

        A.     Grant judgment in favor of Plaintiff and declare that Defendant has violated the

FCRA by discriminating against Plaintiff on the basis of her handicap (disability);




                                                   38
       Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 39 of 45 PageID 39



        B.      Award sufficient remedial relief to make Plaintiff whole for the individual loss that

she has suffered as a result of the discrimination against her, including, but not limited to, an offer

of reinstatement with Defendant to the Community Outreach & Communications Specialist

position with retroactive seniority or awarding her front pay in lieu of reinstatement, granting her

full backpay with interest, pension and related benefits, and any other appropriate

nondiscriminatory measures to overcome the effects of the discrimination she has endured;

        C.      Award compensatory damages to Plaintiff in a sum that will properly, adequately,

and completely compensate Plaintiff for the nature, extent, and duration of the injuries and

damages caused by Defendant’s discriminatory conduct, pursuant to and within the statutory

limitations of the FCRA;

        D.      Award Plaintiff any and all other damages available under the FCRA, including,

but not limited to, the damages set forth above and other economic losses proximately caused and

allowable under the FCRA, according to proof;

        E.      Award Plaintiff pre- and post-judgment interest;

        F.      Award Plaintiff her attorneys’ fees, including litigation expenses, and the costs of

this action; and

        G.      Grant such other and further relief as this Court deems just and proper.

                             COUNT VII
 VIOLATION OF FLORIDA CIVIL RIGHTS ACT, FLORIDA STATUTES §§ 760.01-11
                    FAILURE TO ACCOMMODATE

175.    Plaintiff alleges, realleges, and incorporates by reference all allegations set forth in each of

        the preceding Paragraphs 1 through 74 of this Complaint as though fully set forth herein.

176.    At all times material herein, Plaintiff was an individual with “handicaps” (disabilities)

        within the meaning of the FCRA and ADA.




                                                  39
       Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 40 of 45 PageID 40



177.    As alleged above, at all times material herein, Plaintiff was an individual with handicaps

        (disabilities) within the meaning of the FCRA and ADA in that, inter alia, she had physical

        impairments that substantially limited one or more major life activities and/or had a record

        of such impairments.

178.    At all times material herein, Plaintiff suffered from qualifying handicaps (disabilities).

179.    At all times material herein, Plaintiff was a qualified individual with handicaps

        (disabilities) within the meaning of the FCRA and ADA in that Plaintiff was an individual

        who, with or without reasonable accommodation, could have performed the essential

        functions of the Community Outreach & Communications Specialist position with

        Defendant that she held and/or desired at the Office of the Orange County Clerk of Courts.

180.    Prior to and at the time that Defendant terminated Plaintiff’s employment, refused to

        employ, and/or rescinded its Offer of Employment to Plaintiff, Plaintiff was qualified for

        employment with Defendant as a Community Outreach & Communications Specialist as

        she had the requisite education, professional experience, skills, and other job-related

        requirements for the Community Outreach & Communications Specialist position, and

        could have performed the essential functions of the Community Outreach &

        Communications Specialist position with Orange County Clerk of Courts, with or without

        reasonable accommodations.

181.    Defendant knew of and had notice of Plaintiff’s handicaps (disabilities).

182.    Plaintiff submitted a request to Defendant for accommodations for an oversized computer

        screen (larger computer monitor), which would have been an effective means of addressing

        any limitations imposed by her eye strain, eye fluttering issues, and migraines OR which

        would allow her to perform the job’s essential functions without suffering INSERT.




                                                 40
       Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 41 of 45 PageID 41



183.    INSERT ALLEGATION RE: assistance with parking placement with respect to her

        Disabled Parking Permit.

184.    As alleged above, after submitting her request for accommodations, Defendant’s Talent

        Acquisition Specialist, Ms. Snow, called Plaintiff to question her about the request for

        accommodations Plaintiff submitted with her new hire documents. During this call,

        Plaintiff informed Defendant of both the substantial limitations of her handicap (disability)

        created and the need for an accommodation.

185.    INSERT      ALLEGATION          RE:    DISABLED       PARKING        PLACEMENT          AND

        DISABILITY.

186.    Defendant refused and failed to accommodate Plaintiff’s request for reasonable

        accommodations and instead questioned Plaintiff about her request, required her to have a

        physical examination, pushed back the start date of her employment, and then ultimately

        terminated Plaintiff’s employment, refused to employ Plaintiff, and/or rescinded its Offer

        of Employment to Plaintiff.

187.    As a direct, proximate and foreseeable result of Defendant’s actions, Plaintiff has suffered

        past and future pecuniary losses, emotional pain, suffering, inconvenience and mental

        anguish, loss of enjoyment in life, loss of dignity, emotional distress, humiliation and other

        non-pecuniary losses and intangible injuries.

        WHEREFORE, Plaintiff, LATONYA R. STARK, demands judgment against Defendant,

ORANGE COUNTY CLERK OF COURTS, and in favor of Plaintiff, and respectfully requests

that this Court grant the following relief:

        A.     Grant judgment in favor of Plaintiff and declare that Defendant has violated the

FCRA by discriminating against Plaintiff on the basis of her handicap (disability);




                                                 41
       Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 42 of 45 PageID 42



        B.      Award sufficient remedial relief to make Plaintiff whole for the individual loss that

she has suffered as a result of the discrimination against her, including, but not limited to, an offer

of reinstatement to the Community Outreach & Communications Specialist position with

retroactive seniority or awarding her front pay in lieu of reinstatement, granting her full backpay

with interest, pension and related benefits, and any other appropriate nondiscriminatory measures

to overcome the effects of the discrimination she has endured;

        C.      Award compensatory damages to Plaintiff in a sum that will properly, adequately,

and completely compensate Plaintiff for the nature, extent, and duration of the injuries and

damages caused by Defendant’s discriminatory conduct, pursuant to and within the statutory

limitations of the FCRA;

        D.      Award Plaintiff any and all other damages available under the FCRA, including,

but not limited to, the damages set forth above and other economic losses proximately caused and

allowable under the FCRA, according to proof;

        E.      Award Plaintiff pre- and post-judgment interest;

        F.      Award Plaintiff her attorneys’ fees, including litigation expenses, and the costs of

this action; and

        G.      Grant such other and further relief as this Court deems just and proper.

                             COUNT VIII
 VIOLATION OF FLORIDA CIVIL RIGHTS ACT, FLORIDA STATUTES §§ 760.01-11
                           RETALIATION

188.    Plaintiff alleges, realleges, and incorporates by reference all allegations set forth in each of

        the preceding Paragraphs 1 through 74 of this Complaint as though fully set forth herein.

189.    Plaintiff engaged in statutorily protected expression or activity when she, in good faith,

        requested reasonable accommodations from Defendant.




                                                  42
       Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 43 of 45 PageID 43



190.    By the aforementioned conduct more particularly described in the “GENERAL

        ALLEGATIONS” section of this Complaint, Defendant engaged in unlawful employment

        practices and retaliated against Plaintiff because she requested reasonable accommodations

        and engaged in this statutorily protected expression or activity.

191.    After requesting an oversized computer screen (larger computer monitor) and assistance

        with parking placement with respect to Plaintiff’s Disabled Parking Permit, as reasonable

        accommodations, Defendant and its agents, employees, and/or managers called Plaintiff

        and questioned her about the request, required her to submit to a physical examination, and

        ultimately terminated Plaintiff’s employment, refused to employ Plaintiff, and/or rescinded

        the Offer of Employment to Defendant.

192.    It is clear that Plaintiff’s request for reasonable accommodations of Defendant was the sole

        motivating factor behind her termination.

193.    The retaliatory conduct of Defendant, and its agents, employees, and/or managers, against

        Plaintiff resulting from her making requests for reasonable accommodations, has caused,

        continues to cause, and will cause Plaintiff to suffer substantial damages.

194.    As a direct, proximate and foreseeable result of Defendant’s actions, Plaintiff has suffered

        past and future pecuniary losses, emotional pain, suffering, inconvenience and mental

        anguish, loss of enjoyment in life, loss of dignity, emotional distress, humiliation and other

        non-pecuniary losses and intangible injuries.

        WHEREFORE, Plaintiff, LATONYA R. STARK, demands judgment against Defendant,

ORANGE COUNTY CLERK OF COURTS, and in favor of Plaintiff, and respectfully requests

that this Court grant the following relief:

        A.     Grant judgment in favor of Plaintiff and declare that Defendant has violated the




                                                 43
       Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 44 of 45 PageID 44



FCRA by retaliating against Plaintiff;

        B.     Award sufficient remedial relief to make Plaintiff whole for the individual loss that

she has suffered as a result of Defendant’s retaliation against her, including, but not limited to, an

offer of reinstatement with Defendant to the Community Outreach & Communications Specialist

position with retroactive seniority or awarding her front pay in lieu of reinstatement, granting her

full backpay with interest, pension and related benefits, and any other appropriate

nondiscriminatory measures to overcome the effects of the discrimination she has endured;

        C.     Award compensatory damages to Plaintiff in a sum that will properly, adequately,

and completely compensate Plaintiff for the nature, extent, and duration of the injuries and

damages caused by Defendant’s discriminatory and retaliatory conduct, pursuant to and within the

statutory limitations of the FCRA;

        D.     Award Plaintiff any and all other damages available under the FCRA, including,

but not limited to, the damages set forth above and other economic losses proximately caused and

allowable under the FCRA, according to proof;

        E.     Award Plaintiff pre- and post-judgment interest;

        F.     Award Plaintiff her attorneys’ fees, including litigation expenses, and the costs of

this action; and

        G.     Grant such other and further relief as this Court deems just and proper.

                           ADDITIONAL PARTIES AND/OR CLAIMS

195.    Plaintiff respectfully requests leave to amend her Complaint to add additional parties

        and/or claims upon completing additional discovery. It may be necessary to name agents

        or employees of the above-named Defendant, and to add additional claims.

                                 DEMAND FOR JURY TRIAL




                                                 44
       Case 6:20-cv-00926 Document 1 Filed 05/27/20 Page 45 of 45 PageID 45



196.    Plaintiff hereby demands trial by jury on all issues so triable as of right by jury in this

        matter.

Respectfully submitted this 27th day of May, 2020.


                                                 By: /s/ Frank M. Malatesta, Esq.
                                                     FRANK M. MALATESTA, ESQUIRE
                                                     Florida Bar No.: 0097080
                                                     MALATESTA LAW OFFICE
                                                     871 Venetia Bay Boulevard, Suite 235
                                                     Venice, Florida 34285
                                                     Telephone No.: (941) 256-3812
                                                     Facsimile No.: (888) 501-3865
                                                     Frank@malatestalawoffice.com
                                                     Staff@malatestalawoffice.com
                                                     Counsel for Plaintiff




                                                45
